Citation Nr: 1130853	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-37 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for amblyopia of the right eye, claimed as loss of sight in the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 1958 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran presented testimony at a video hearing before the undersigned Acting Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the Veteran's claims file.


FINDING OF FACT

There is clear and unmistakable evidence the Veteran had pre-existing amblyopia of the right eye prior to entrance into his period of service and that such amblyopia was not permanently aggravated during service beyond its natural progression.


CONCLUSION OF LAW

Amblyopia of the right eye was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in November 2007, prior to the initial adjudication of the claim.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran's available service treatment records (STRs) are associated with his claims file.  Pertinent post-service treatment records have been associated with the claims file.  He was provided VA examinations in December 2007 and December 2008 to obtain medical evidence as to the nature and etiology of the claimed right eye disability.  The Veteran provided testimony at a May 2011 hearing before the Board.  He has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board is satisfied that VA has complied with its duties to notify and assist the Veteran.

Law and Regulations

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment (the disease or injury need not be symptomatic, but only noted on entrance, Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  See 38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre- existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"-that is, a worsening that existed not only at the time of separation but one that still exists currently-is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon, supra.

In general, in order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran served on active duty from October 1958 to June 1962.  An October 1958 Enlistment Report of Medical History notes the Veteran's reported history of eye trouble.  An October 1958 Enlistment Examination Report notes that distant vision in the right eye was 20/LP (light perception), correctable to 20/200.  The Veteran was assigned a "3" for eyesight on the "PULHES" physical profile, but was found to be qualified for enlistment.  In March 1959 the Veteran was seen with complaints of welding burns to both eyes (he was not wearing protective glasses).  The assessment was bilateral superficial keratitis.  In November 1959 the Veteran was found to be unfit for firing a rifle, duties requiring him to take off his glasses, and driving because of his amblyopia of the right eye.  A July 1960 Ophthalmology Clinic note indicates that the Veteran had amblyopia of the right eye since childhood.  The Veteran complained that the vision in his right eye had gotten worse since he sustained a flash burn.  The examiner opined that this was "highly unlikely" as welding flashes burn the corneal epithelium which "repairs within 24 hours."  A December 1961 Separation Examination Report notes that that distant vision in the right eye was 20/LP (light perception), correctable to 20/LP.  The Veteran was assigned a "3" for eyesight on the "PULHES" physical profile, but was found to have defective vision, light perception only in the right eye, which existed prior to service.

In October 2007, the Veteran submitted a claim for (in pertinent part) service connection for loss of sight of the right eye.  

An October 2007 VA outpatient treatment record notes that the Veteran was blind in his right eye.  

On VA examination in December 2007, the Veteran reported that he had good vision all his life until he experienced a welder's flash burn to his right eye because of a cracked welding shield.  He stated that he experienced pain and loss of vision, which has never returned.  He also stated that he was hospitalized for several days and treated with potatoes on his eyes.  He denied any other history of eye injury.  On examination, best-corrected visual acuity at distance was 20/200 in the right eye.  No other right eye disability was diagnosed.  After reviewing the claims file, the VA examiner opined that the right eye blindness (claimed as vision loss) was not caused by or a result of military service, but was due to amblyopia, a lifelong condition present since childhood.  He noted that the Veteran's vision was 20/200 at service entrance, which was the same level of vision present on current examination.  The VA examiner further noted that welder's flash affects the corneal epithelium and "typically recovers completely over the course of a week with no permanent affect on the eye or vision."

During a May 2011 hearing before the Board, the Veteran testified that he experienced a welder's flash burn to his right eye in service.  He had been welding "all day" while wearing a cracked welding shield when he experienced pain and loss of vision, which has never returned.  He also stated that he was hospitalized for three days and treated with potatoes on his eyes.  Following service, he did not seek treatment for his right eye until about six years earlier.

Based on the aforementioned evidence, the Veteran is shown to have a pre-existing right eye disability at the time of his entry into service in October 1958; however, this disability was not aggravated by service.  Specifically, the STRs clearly show that the Veteran had a pre-existing visual defect in the right eye, diagnosed as amblyopia, although he was found to be fit for service.  The VA examiner in December 2007 likewise found that the Veteran's right eye condition of amblyopia pre-existed service.  Therefore, the Board does not find that the onset of right eye disability, including vision loss and amblyopia, was during the Veteran's period of active duty.  During service, the Veteran was seen for complaints of a flash burn from welding.  However, despite the report of a flash burn from welding in service, both the examiner in service (July 1960) and the VA examiner following service (December 2007) found that there were no residuals of an eye injury from the flash burn.  The VA examiner essentially opined that the Veteran's right eye amblyopia was a developmental condition that pre-existed service and that the condition was not aggravated by service, noting that the Veteran currently had the same level of vision in his right eye that he had at the time he entered military service.  This opinion is not refuted by any other medical evidence of record.

The Board has considered the benefit of the doubt doctrine; as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  Gilbert, 1 Vet. App. 49, 54.  Accordingly, the claim must be denied.


ORDER

Service connection for amblyopia, claimed as loss of sight in the right eye, is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


